DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The amendment submitted November 21, 2018 has been accepted and entered.  Claim 10 is amended.  No claims are cancelled.  New claims 11-18 are added.  Thus, claims 1-18 are examined. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al (US 2004/0067591 A1) in view of Sarvazyan et al (WO 2008/021720 A2).
Regarding clam 1, Madsen et al discloses a biomodal three-dimensional (mold can be used to produce spherical or irregularly shaped three dimensional simulated tumors) (paragraph [0054]) mammary gland imaging quality detecting phantom (tissue mimicking phantom) (paragraphs [0009]-[0010], [0023]), comprising: a three dimensional breast appearance phantom structure made of agarose gel (paragraph [0045]) containing polyethylene (polyurethane and polyether meshes) (paragraph [0059]) 
Regarding claim 4, Sarvazyan et al discloses wherein mammary gland tissue duct phantoms are made of a resin material and the phantoms of lobules of mammary gland are made of a liquid gel material containing bubbles (anatomical structures made from two-component silicone gel) (claim  6, See Fig. 2A, Abstract and paragraphs [0027], [0031]). 
Regarding claim 5, Sarvazyan et al discloses wherein the mammary gland tissue duct phantoms (4) extend radially from a nipple (31) to the rear of the breast appearance phantom structure in the  breast appearance phantom structure and are distributed in a three-dimensional space (See Figs. 1A and 2A).

    PNG
    media_image1.png
    361
    761
    media_image1.png
    Greyscale

Regarding claim 7, Sarvazyan et al discloses wherein the phantoms of lobules of mammary gland are distributed in the breast appearance phantom structure in multiple groups (See Fig. 1A).
.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al (US 2004/0067591 A1) in view of Sarvazyan et al (WO 2008/021720 A2), as applied to claim 1 above, and further in view of Mu et al (CN 202821387).
Regarding claims 2-3, Madsen et al and Sarvazyan et al disclose all of the limitations of parent claim 1, as described above, however Madsen et al and Sarvazyan et al are silent with regards to phantom nylon fiber material and calcium carbonate particles, as claimed.  Mu et al discloses a breast x-ray photographing tissue equivalent quality detection and control model comprising: a mass phantom made of nylon fibers (artificial fibre is nylon fibre strop block groups  with a diameter of the nylon fibre strip-shaped block 30, 0.56, 0.79, 0.91, 1.25 mm) (See claim 1)l; and simulation breast calcium in stove is calcium carbonate sphere set in diameter sets 14, 0.18, 0.20, 0.24, 0.26, 0.28, 0.30, 0.40 mm each group containing the same ball diameter  5 to 8 c) (See claim 1).   Thus, it would have been obvious to modify Madsen et al and Sarvazyan et al to enable phantom material and particles, as taught supra by Mu et al, so as to enable improved simulation results of breast structures.
Allowable Subject Matter
Claims 6, 15, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Regarding claims 6, 15, the prior art fails to disclose or reasonably suggest wherein the plurality of mammary gland tissue duct phantoms are provided with a diameter of 2mm, 1 mm and 0.5 mm, as claimed. 

Regarding claims 10-14, 16-18, the prior art fails to disclose or reasonably suggest wherein fixing the breast appearance phantom structure by using a pressing plate, and performing molybdenum target X-ray exposure imaging; and placing the breast appearance structure in a coil area of magnetic resonance imaging, performing tomography with a thickness of > 2 mm, and imaging, as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pan et al (CN 105949690 A) discloses a fast forming high strength hydrogel and preparation method thereof, wherein the quick forming high strength aquagel, comprising following raw materials parts by weight: 5-50 parts of natural gel, 5-20 parts of polyvinyl alcohol. Mixing the raw material by heating, quick forming and after freezing treatment. Shear thinning property, suitable for rapid prototyping in 3D printing, after low-temperature treatment can obtain higher strength. Biological compatibility and pure physical cross-linked gel, preparation process does not involve chemical reaction and toxic and harmful substances, thus cell compatible with the biological activity, for tissue cell engineering and biological medical field.
Lou et al (CN 103479369 A) discloses a biological light material with low absorption breast x-ray phase contrast imaging simulator, belonging to the technical field of biomedical engineering, comprising using acrylic plate of the carrier; the carrier is distributed with distribution, different size and depth of the micropores; micro-vertical and horizontal radial two kind of the carrier half quantitative efficacy region and simulated lesion area, half-size of the quantitative efficacy area are the same but different depths or different sizes and same depth, semi-quantitative region vertically interpolating different 
Dan et al (CN 103491213 A) discloses a mold comprising a profile structure which is made of an agarose gel containing polyethylene such that the polyethylene is an equivalent material for adipose tissue irradiation. The hydrogen proton in the agarose gel is in the magnetic field relaxation time and is equivalent to human adipose tissue. The mammography shape is set within the structure of distribution of tissue ductal imitation and lobular imitation. The profile structure has calcification imitation (5), mammography mass imitation (6) using nylon fiber and calcified imitation of calcium carbonate particles imitation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/